Title: To George Washington from Captain Epaphras Bull, 28 August 1778
From: Bull, Epaphras
To: Washington, George


          
            sir
            Maroneck [N.Y.] 9 OClock Friday Evening [28 August 1778]
          
          I have to acquaint your Excellency that I did not Inform myself any better as to the
            Shiping by going below, as they lie Chiefly behind the Islands, therefor was not able to
            discover whether there was Troops on Board or not. there appears to be 30 or 40 Sail of
            them, (I mean of those Transports from N. York) Chiefly Ships—Lt Hurlbut is Just
            Returned from Et Chester and can give no further Account of them than what I shall write
            which he desires me to mention it to your Excellency the Fleet which came from the Et
            Ward came to anchor near those from the Wtward Except the wood & forrage Vessels
            who past on towards N. York—at Sun set this Evening a gun was fired, upon which the
            whole maid Sail and are now Standing to the Et Ward, 15 Sail have already Past
            Whortlebury Island and the others now comeing on—it is
            now got so dark that I am not able to discover any of them I Shall Look out for them at
            the dawn of the day. I am your Excellencys Most Obt Hble set
          
            Epaps Bull
          
          
            P:S. while I was at N. Roshel I discoverd between the Islands 2 Ships one of
              40 guns the other of 36 whi[c]h I Suppose to be the Largest there is amonge them.
          
          
            E.B.
          
        